Exhibit 10.2

2013 PERFORMANCE UNIT AGREEMENT

This 2013 Performance Unit Agreement (this “Agreement”) is between OCEANEERING
INTERNATIONAL, INC. (the “Company”) and            (the “Participant”), an
employee of the Company or one of its Subsidiaries, regarding an award (“2013
Performance Award”) of            units (“Performance Units”), each representing
an initial notional value of $100.00, under the 2010 INCENTIVE PLAN OF
OCEANEERING INTERNATIONAL, INC. (the “Plan”), awarded to the Participant
effective February 22, 2013 (the “Award Date”), and subject to the following
terms and conditions:

1. Relationship to Plan. This Award is subject to all of the terms, conditions
and provisions of the Plan and administrative interpretations thereunder, if
any, which have been adopted by the Committee thereunder and are in effect on
the date hereof. Except as defined or otherwise specifically provided herein,
capitalized terms shall have the same meanings ascribed to them under the Plan.

2. Vesting.

(a) The 2013 Performance Award hereby granted shall become vested in full on the
third anniversary of the Award Date, provided the Participant is in Service on
such anniversary date.

(b) Performance Units subject to this 2013 Performance Award shall vest,
irrespective of the provisions set forth in Subparagraph (a) above, provided
that the Participant has been in continuous Service from the Award Date until
the December 15th following the later of (i) the Award Date, and (ii) his
attainment of Retirement Age, in the following amounts provided the Participant
is in Service on the applicable December 15th:

(i) if such December 15th occurs within one year following the Award Date, on
such December 15th, one-third of the 2013 Performance Award shall be thereupon
vested and an additional one-third of the 2013 Performance Award shall vest on
each of the two subsequent anniversaries of such December 15th;

(ii) if such December 15th occurs between one and two years following the Award
Date, on such December 15th, two-thirds of the 2013 Performance Award shall
thereupon be vested and an additional one-third of the 2013 Performance Award
shall vest on the subsequent anniversary of such December 15th; and

(iii) if such December 15th occurs between two and three years following the
2013 Performance Award Date, on such December 15th, the entire 2013 Performance
Award shall thereupon be vested.

 

Page 1 of 8



--------------------------------------------------------------------------------

(c) All Performance Units subject to this 2013 Performance Award shall vest,
irrespective of the provisions set forth in Subparagraphs (a) or (b) above,
provided that the Participant has been in continuous Service since the Award
Date, upon the earliest to occur of the applicable of the following:

(i) the date that the Company or any successor to the Company terminates the
Participant’s employment with the Company and its Subsidiaries for any reason on
or after a Change of Control;

(ii) the date that the Participant’s employment with the Company and its
Subsidiaries is terminated after the Participant’s aggregate value of total
annual compensation (including salary, bonuses, long and short-term incentives,
deferred compensation and award of stock options, as well as all other benefits
in force on the date immediately prior to a Change of Control) as an employee of
the Company or one of its Subsidiaries is reduced to a value that is ninety-five
percent (95%) or less of the value thereof on the date immediately prior to the
Change of Control, or the Participant’s scope of work responsibility as an
employee of the Company or one of its Subsidiaries is materially reduced from
that existing on the date immediately prior to the Change of Control, or the
Participant as an employee of the Company or one of its Subsidiaries is
requested to relocate more than 25 miles from his place of Service with the
Company on the date immediately prior to the Change of Control, in each case, on
or after a Change of Control;

(iii) a Change of Control if the Participant is then a Non-employee Director; or

(iv) the Participant’s termination of Service by reason of Disability or death.

(d) For purposes of this Agreement:

(i) “Change of Control” means:

(A) any Person is or becomes the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act and the rules and regulations promulgated thereunder),
directly or indirectly, of securities of the Company representing 20% or more of
the combined voting power of the Company’s outstanding Voting Securities, other
than through the purchase of Voting Securities directly from the Company through
a private placement; or

(B) individuals who constitute the Board on the date hereof (the “Incumbent
Board”) cease for any reason to constitute at least a majority thereof, provided
that any person becoming a Director subsequent to the date hereof whose
election, or nomination for election by the Company’s shareholders, was approved
by a vote of at least two-thirds of the Directors comprising the Incumbent Board
shall from and after such election be deemed to be a member of the Incumbent
Board; or

 

Page 2 of 8



--------------------------------------------------------------------------------

(C) the Company is merged or consolidated with another corporation or entity,
and as a result of such merger or consolidation less than 60% of the outstanding
Voting Securities of the surviving or resulting corporation or entity shall then
be owned by the former shareholders of the Company; or

(D) the consummation of a (i) tender offer or (ii) exchange offer by a Person
other than the Company for the ownership of 20% or more of the Voting Securities
of the Company then outstanding; or

(E) all or substantially all of the assets of the Company are sold or
transferred to a Person as to which:

(1) the Incumbent Board does not have authority (whether by law or contract) to
directly control the use or further disposition of such assets; and

(2) the financial results of the Company and such Person are not consolidated
for financial reporting purposes.

(F) Anything else in this definition to the contrary notwithstanding:

(1) no Change of Control shall be deemed to have occurred by virtue of any
transaction which results in the Participant, or a group of Persons which
includes the Participant, acquiring more than 20% of either the combined voting
power of the Company’s outstanding Voting Securities or the Voting Securities of
any other corporation or entity which acquires all or substantially all of the
assets of the Company, whether by way of merger, consolidation, sale of such
assets or otherwise; and

(2) no Change of Control shall be deemed to have occurred unless such event
constitutes an event specified in Code Section 409A(a)(2)(A)(v) and the Treasury
regulations promulgated thereunder.

(ii) “Disability” means the Participant is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months. The Participant’s inability
and its anticipated duration shall be determined solely by a medical physician
of the Participant’s choice to be approved by the Company, which approval shall
not be unreasonably withheld.

(iii) “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time.

 

Page 3 of 8



--------------------------------------------------------------------------------

(iv) “Service” means (a) employment with the Company or any of its Subsidiaries
and (b) service as a nonemployee member of the board of directors of the Company
(“Nonemployee Director”).

(v) “Person” means, any individual, corporation, partnership, “group” (as such
term is used in Rule 13d-5 under the Exchange Act), association or other
“person,” as such term is used in Sections 13(d) and 14(d) of the Exchange Act,
and the related rules and regulations promulgated thereunder.

(vi) “Retirement Age” means the earlier to occur of:

(A) age 65 or more, or

(B) age 60 or more with at least 15 years of continuous Service,

provided that the Participant has remained in Service until the earlier to occur
of (A) or (B).

(vii) “Voting Securities” means, with respect to any corporation or other
business enterprise, those securities, which under ordinary circumstances are
entitled to vote for the election of directors or others charged with comparable
duties under applicable law.

3. Forfeiture of 2013 Performance Award. If the Participant’s Service terminates
under any circumstances (except those provided in Paragraph 2 of this Agreement
or in any other written agreement between the Participant and the Company which
provides for vesting of Performance Units granted hereby), all unvested
Performance Units as of the termination date shall be forfeited.

4. Determination of Final Value of Performance Units. The Committee shall, as
soon as practicable after the close of the 2013-2015 Performance Period,
determine the final value of each Performance Unit granted hereunder in
accordance with the 2013 Performance Award: Goals and Measures (a copy of which
has been furnished to the Participant). Such final value may range from $0 to
$150.

5. Settlement and Payment

. Settlement of all 2013 Performance Awards will be made by payment in cash.

(a) Third Anniversary, Attainment of Retirement Age, Termination After
Disability or Death. Payment of vested 2013 Performance Awards that vest by
reason of Subparagraphs 2(a), (b) or (c)(iii) of this Agreement shall be made as
soon as administratively practicable after the close of the 2013-2015
Performance Period. In no event shall such payment be made later than the 15th
day of the third calendar month of the year following the year in which the
third anniversary of the 2013 Performance Award Date occurs. Any payment made
pursuant to this Subparagraph 5(a) will be made based on the actual attainment
of the Performance Goals.

 

Page 4 of 8



--------------------------------------------------------------------------------

(b) Change of Control. Payment of vested 2013 Performance Awards that vest by
reason of Subparagraph 2(a) after a Change of Control has occurred shall be made
as soon as administratively practicable after the close of the 2013-2015
Performance Period. Payment of vested Performance Awards that vest; (i) in
accordance with Subparagraph 2(b) to a Participant who has attained Retirement
Age at any time and who then terminates Service after a Change of Control;
(ii) upon termination as contemplated by Subparagraph 2(c)(i) or Subparagraph
2(c)(ii) of this Agreement; (iii) upon a Change of Control if Subparagraph
2(c)(iii) of this Agreement is applicable; or (iv) upon termination as described
in Subparagraph 2(c)(iv) after a Change of Control, shall be made as soon as
administratively practicable after termination occurs, provided that in the case
of a specified employee who vests in accordance with clause (i) such payment
shall be paid six months after termination. Payment of vested Performance Awards
that vest (i) in accordance with Subparagraph 2(b) to a Participant who had
attained Retirement Age at any time and who then terminated Service prior to a
Change of Control, or (ii) upon termination as described in Subparagraph
2(c)(iv) prior to a Change of Control, shall be made as soon administratively
practicable after a Change of Control occurs. Any payment made pursuant to this
Subparagraph 5(b) will be made as if each Performance Goal had been satisfied at
the Target level, with no reduction for such payment date occurring prior to the
close of the 2013-2015 Performance Period.

6. Notices. Unless the Company notifies the Participant in writing of a
different procedure, any notice or other communication to the Company with
respect to this Agreement or the Plan shall be in writing addressed to the
Corporate Secretary of the Company and shall be: (a) by registered or certified
United States mail, postage prepaid, to 11911 FM 529, Houston, Texas 77041-3011;
or (b) by hand delivery or otherwise to 11911 FM 529, Houston, Texas 77041-3011.
Any such notice shall be deemed effectively delivered or given upon receipt.

Notwithstanding the foregoing, in the event that the address of the Company’s
principal executive offices is changed prior to the date of any settlement of
this 2013 Performance Award, notices shall instead be made pursuant to the
foregoing provisions at the then current address of the Company’s principal
executive offices.

Any notice or other communication to the Participant with respect to this
Agreement or the Plan shall be given in writing and shall be deemed effectively
delivered or given upon receipt or, in the case of notices mailed by the Company
to the Participant, five days after deposit in the United States mail, postage
prepaid, addressed to the Participant at the address specified at the end of
this Agreement or at such other address as the Participant hereafter designates
by written notice to the Company.

7. Assignment of 2013 Performance Award. Except as otherwise permitted by the
Committee and as provided in the immediately following paragraph, the
Participant’s rights under the Plan and this Agreement are personal, and no
assignment or transfer of the Participant’s rights under and interest in this
2013 Performance Award may be made by the Participant other than by a domestic
relations order. This 2013 Performance Award is payable during his lifetime only
to the Participant, or in the case of the Participant being mentally
incapacitated, this 2013 Performance Award shall be payable to his guardian or
legal representative.

The Participant may designate a beneficiary or beneficiaries (the “Beneficiary”)
to whom the 2013 Performance Award under this Agreement, if any, will pass upon
the Participant’s death and may change such designation from time to time by
filing with the Company a written designation of Beneficiary on the form
attached hereto as Exhibit A, or such

 

Page 5 of 8



--------------------------------------------------------------------------------

other form as may be prescribed by the Committee; provided that no such
designation shall be effective unless so filed prior to the death of the
Participant and no such designation shall be effective as of a date prior to
receipt by the Company. The Participant may change his Beneficiary without the
consent of any prior Beneficiary by filing a new designation with the Company.
The last such designation that the Company receives in accordance with the
foregoing provisions will be controlling. Following the Participant’s death, the
2013 Performance Award, if any, will pass to the designated Beneficiary and such
person will be deemed the Participant for purposes of any applicable provisions
of this Agreement. If no such designation is made or if the designated
Beneficiary does not survive the Participant’s death, the 2013 Performance Award
shall pass by will or, if none, then by the laws of descent and distribution.

8. Withholding. The Company’s obligations under this Agreement shall be subject
to the satisfaction of all applicable withholding requirements including those
related to federal, state and local income and Service taxes (the “Required
Withholding”). The Company may withhold an appropriate amount of cash necessary
to satisfy the Participant’s Required Withholding, and deliver the remaining
amount of cash to the Participant, unless the Participant has made arrangements
with the consent of the Company for the Participant to deliver to the Company
cash, check, other available funds or shares of previously owned Common Stock
for the full amount of the Required Withholding by 5:00 p.m. Central Standard
Time on the date an amount is included in the income of the Participant. The
amount of the Required Withholding and the number of shares to satisfy the
Participant’s Required Withholding shall be based on the Fair Market Value of
the shares on the date prior to the applicable date of income inclusion.

9. Successors and Assigns. This Agreement shall bind and inure to the benefit of
and be enforceable by the Participant, the Company and their respective
permitted successors and assigns (including personal representatives, heirs and
legatees), except that the Participant may not assign any rights or obligations
under this Agreement except to the extent and in the manner expressly permitted
in Paragraph 7 of this Agreement.

10. No Service Guaranteed. No provision of this Agreement shall confer any right
upon the Participant to continued Service with the Company or any Subsidiary.

11. Qualified Performance Awards. The Performance Units and the related 2013
Performance Award granted hereunder are intended to qualify as qualified
performance-based compensation under Section 162(m) of the Code. The Committee
shall take such action as necessary to so qualify such 2013 Performance Award
under the provisions of Section 162(m) and the related regulations and Treasury
pronouncements. No action taken to comply with Section 162(m) shall be deemed to
impair a benefit under this Agreement.

12. Code Section 409A Compliance. If any provision of this Agreement would
result in the imposition of an additional tax under Code Section 409A and
related regulations and Treasury pronouncements (“Section 409A”), that provision
will be reformed to avoid imposition of the additional tax, including that any
Award subject to Section 409A held by a specified employee that is settled by
reason of termination of employment (other than death) shall be delayed in
payment until the expiration of six months, and no action taken to comply with
Section 409A shall be deemed to adversely affect the Participant’s rights to an
Award. This Award is intended to comply with or be exempt from Section 409A, and
ambiguous provisions hereof, if any, shall be construed and interpreted
consistent with such intent.

 

Page 6 of 8



--------------------------------------------------------------------------------

13. Participant Limit. The 2013 Performance Award made hereunder shall not be in
an amount greater than $10,000,000 for any Participant.

14. Governing Law. This Agreement shall be governed by, construed, and enforced
in accordance with the laws of the State of Texas, excluding any choice of law
provision thereof that would result in the application of the laws of any other
jurisdiction.

15. Amendment. Except as set forth herein, this Agreement cannot be modified,
altered or amended except by an agreement, in writing, signed by both the
Company and the Participant.

 

    OCEANEERING INTERNATIONAL, INC. Award Date: February 22, 2013     By:      
   

David K. Lawrence

Vice President, General Counsel

and Secretary

The Participant hereby accepts the foregoing 2013 Performance Unit Agreement,
subject to the terms and provisions of the Plan and administrative
interpretations thereof referred to above.

    PARTICIPANT: Date:                                

 

    Participant’s Address:    

 

   

 

   

 

 

Page 7 of 8



--------------------------------------------------------------------------------

Exhibit A to 2013 Performance Unit

Agreement

Designation of Beneficiary

I,                        (“Participant”), hereby declare that upon my
death,                        (the “Beneficiary”) of
                        (address), who is
my                        (relationship), will be entitled to the 2013
Performance Award which may become payable under the Plan and all other rights
accorded the Participant under the Participant’s 2013 Performance Unit Agreement
(capitalized terms used but not defined herein have the respective meanings
assigned to them in such agreement).

It is understood that this designation of Beneficiary is made pursuant to the
Agreement and is subject to the conditions stated therein, including the
Beneficiary’s survival of Participant. If any such condition is not satisfied,
such rights shall devolve according to the Participant’s last will and
testament, or if none, then the laws of descent and distribution.

It is further understood that all prior designations of beneficiary under the
Agreement are hereby revoked upon the filing of this designation with the
Company. This designation of Beneficiary may only be revoked in writing, signed
by the Participant, and filed with the Corporate Secretary of the Company prior
to the Participant’s death.

 

      Participant      

Date

 

Page 8 of 8